Title: Thomas Jefferson to Benjamin Rush, 22 September 1809
From: Jefferson, Thomas
To: Rush, Benjamin


          Dear Doctor  Monticello Sep. 22. 09
           I have long owed you a letter in answer to yours of May 3. an acknolegement of the reciept of the pamphlet on the use of the Omentum, & congratulations on the satisfaction you must derive from having a son, entering, under auspices so promising, the career you have run before him. I am not learned enough in these branches of science to decide on the soundness of the hypothesis maintained in this pamphlet, but I have read it with pleasure as a logical investigation of a curious question, and adding usefully to our knolege of the animal economy.
          I am become sensible of a great advantage your profession has over most others, that, to the close of your life, you can be always doing good to mankind: whereas a retired politician is like a broken down courser, unfit for the turf, and good for little else. I am endeavoring to recover the little I once knew of farming, gardening Etc. and would gladly now exchange any branch of science I possess for the knolege of a common farmer. too old to learn, I must be contented with the occupation & amusement of the art. already it keeps me so much without doors that I have little time to read, & still less to write. this must be my apology for the tardiness of the present letter.
          I find I am losing sight of the progress of the world of letters. here we talk but of rains & droughts, of blights & frosts, of our ploughs & cattle; & if the topic changes to politics I meddle little with them. in truth I never had a cordial relish for them, & abhor the contentions and strife they generate. you know what were the times which forced us both from our first loves, the natural sciences. the interest I have taken in the success of the experiment, whether a government can be contrived which shall secure man in his rightful liberties & acquirements, has engaged a longer portion of my life than I had ever proposed: & certainly the experiment could never have fallen into more inauspicious times, when nations have openly renounced all the obligations of morality, and shamelessly assume the character of robbers & pyrates. in any other time our experiment would have been more easy: and if it can pass safely through the ordeal of the present trial, we may hope we have set an example which will not be without consequences favorable to human happiness. may we not hope that when the robbers of Copenhagen, and the ravagers of Spain shall be arrested in their course by those means which providence has always in reserve for the restoration of order among his works, the pendulum will vibrate the more strongly in the opposite direction, & that nations will return to the reestablishment of moral law with an enthusiasm which shall more solidly confirm it’s future empire. so be it, & god bless you.
          
            Th:
            Jefferson
        